DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai (US 9,594,992).
Regarding claims 1 and 7, Lai teaches a document (fig. 1) comprising at least one RFID transponder (20), the RFID transponder comprising an antenna (30) and an integrated circuit (21) electrically couple to the antenna, wherein the document comprises at least one detachable detuning element (12 having impedance adjusting portion 50) electrically coupled to the antenna (col. 2, lines 17-50).
Regarding claim 2, Lai further teaches wherein the document is a card, a passport, or a ticket (col. 2, lines 17-20).
Regarding claim 6, Lai further teaches wherein the document comprises at least one electrically conductive fastener or an electronically conductive tape (50) that is configured to electrically detuning patterns of the documents (col. 2, lines 30-49).
Regarding claim 9, Lai further teaches wherein the method comprises providing the RFID transponder with a second detuning element (12b and 12a) in order to detune the second frequency to the first frequency or to a frequency at which the RFID transponder operates in similar way as at the first frequency (col. 3, lines 35-61).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Beuglet (US 2,223,089).
Regarding claim 11, Lai teaches all subject matter claimed as applied above.  Lai further teaches the document is a ticket (fig. 1) but silent to a ticket book.
However, Beuglet teaches ticket book comprises plurality of tickets (fig. 1 and claim 1).
In view of Beuglet’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lai by incorporating the teaching as taught by Beuglet in order to arrive at the claimed invention.
Regarding claim 3, Lai as modified by Beuglet teaches all subject matter claimed as applied above.  Beuglet further teaches the ticket book comprises a stack of tickets, the stack of tickets comprises at least two tickets (fig. 1 and claim 1); and Lai further teaches each ticket comprises an RFID transponder and the RFID transponder comprises an antenna and an integrated circuit electrically coupled to the antenna, each ticket comprises at least one detachable detuning element electrically coupled to the antenna (fig. 1).
Regarding claim 4, Lai as modified by Beuglet teaches all subject matter claimed as applied above.  Lai further teaches wherein each ticket of the ticket book comprises a stub (12) and a main ticket (10) which are releasably attached together, the stub being provided with the at least one detuning element (50) (fig. 1).
Regarding claim 5, Lai as modified by Beuglet teaches all subject matter claimed as applied above.  Lai further teaches wherein the ticket book comprises at least one electrically conductive fastener that is configured to electrically connect the detuning element of the tickets of the ticket book (col. 2, lines 30-49).
Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of CN101084513A (machine translation).
Regarding claims 8 and 10, Lai teaches all subject matter claimed as applied above except for encoding the RFID transponder as claimed.
However, CN101084513A teaches a document having detachable portion that includes an RFID transponder; wherein the RFID transponder can be encoded by RFID reader ([0020] and [0022]).
In view of CN101084513A’s teaching, it would have been obvious to a person of ordinary in the art before the effective filing date of the claimed invention to modify the invention of Lai by incorporating the teaching as taught by CN101084513A so that information can be encoded into the RFID transponder (see CN101084513A: [0022]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Matsuda (US 10,417,551); Lai et al. (US 2019/0164030); Eisenberg (US 2007/0193095); JP2006099535A; JP2000326672A; Breen (US 4,512,595) and Schwartz (RE 16,412) are cited because they are related to document or ticket having a stub and a main body. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon-Thurs: 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/           Primary Examiner, Art Unit 2876